NO. 04-14-0491-CV




                              TEXAS COURT OF APPEALS
                                 FOURTH DISTRICT
                                SAN ANTONIO, TEXAS




                        WILLIAM AND PATRICIA COLLINS
                                  Appellant


                                          Vs.


                               DR. OLIVER WILLIAMS
                                       Appellee




                                                                     -■*. -v- 'r'

          APPELLANT'S VERIFIED MOTION FOR RECONSIDERATION
                        OF DENIAL OF ORAL ARGUMENT         ..   v-
                                        WITH                    /^
            REQUEST FOR TELEPEHONE HEARING IF NECESSARY
                                     (OPPOSED)
                               (Oral Argument Requested)




James R. Chapman, Jr.
P. O. Box 841
Fredericksburg, Texas 78624
(830) 997-3269
No Fax
Cell (281) 734-8181

                         ATTORNEY FOR APPELLANTS
                        WILLIAM AND PATRICIA COLLINS
            APPELLANT'S VERIFIED MOTION FOR RECONSIDERATION
                      OF DENIAL OF ORAL ARGUMENT
                  WITH REQUEST FOR TELEPHONE HEARING
                                      IF NECESSARY
                                        (OPPOSED)
                                 (Oral Argument Requested)


         Appellants William and Patricia Collins requests the Court to reconsider its denial
of oral argument in this cause, and would show:

         1. Appellants are William and Patricia Collins, residents of Gillespie County,
Texas.

         2. Appellants request the Court to reconsider its decision to deny oral argument,

as oral argument would crystallize the issues, and assist the court in determining the legal
and factual issues by not allowing the record to be tainted by extraneous matters.

         3. Appellants request the Court to reconsider and grant oral argument in this case.

         4. The Appellee's lead Counsel, Jeff Small, was contacted on Thursday, January

15,2015, at 10:27 a.m., regarding opposition or consent. A detailed message was left If

opposition is filed, a telephone hearing is requested at movant's expense.

         5. The facts stated herein are within the personal knowledge of counsel who has
verified this motion.

         WHEREFORE, premises considered, Appellants William and Patricia Collins

through counsel James R. Chapman, Jr., respectfully requests the Court to permit oral
argument in this case. Movant prays for general relief.

                                              Respectfully submitted,



                                              Jaines R. Chapman, Jr., 04134700
                                              Attorney for Appellants
                                              P. O. Box 841
                                              Fredericksburg, Texas 78624
                                              (830) 997-3269 No Fax
                                              Cell (281) 734-8181
                                         VERIFICATION

STATE OF TEXAS
COUNTY OF GILLESPIE

       ON THIS DAY, personally appeared James R. Chapman, Jr., Attorney for
Appellant, and who, identified by me, the undersigned Notary Public by TDL, and
personal knowledge, after being duly sworn, deposed and said:
        "My name is James R. Chapman, Jr., and I am Attorney for Appellant in this suit.
I have read the above and foregoing document, and

                                                        les R. Chapman, Jr.
                                                        Iant


        To certify which witness my hand and seal of office this /O    day of January,
2015.
                       HOLLIE ANN BAKER
                  Notcry Public. State of Texas
                     My Commission Expires
                                                     Notary Public
          \'K*

                      November 24, 2018


                                CERTIFICATE OF CONFERENCES

       I certify that on January 15, 2015,1 called Jeff Small to discuss this motion. He
was not available, so a detailed message was left. If opposition is filed, a telephone
hearing is requested at Movant's expense.     /\        ^j


                                                    R. Chapman, Jr.


                                     CERTIFICATE OF SERVICE

       I certify a copy of this document was forwarded Certified Mail, Return Receipt
Requested on January 15, 2015, to the following persons at the addresses shown,
pursuant to the Texas Rules of Appellate ProcejHu^; Z) / p>

                                                  es R. Chapman,

Jeff Small SBN 00793027                             Ms. Cindy Huggins
Attorney for Defendant/Appellee                     216th Court Reporter
12451 Starcrest, Suite 100                          P.O. Box 293251
San Antonio, Texas 78216                            Kerrville, Texas 78028
Tel (210) 496-0611
Fax (210) 579-1399



Ms. Jan Davis, Gillespie County District Clerk      Bill and Patricia Collins
101 West Main Street, Room 204
Fredericksburg, Texas 78624
                                 James R. Chapman, Jr.
                             Attorney and Counselor at Law
                                     P. O. Box 841
                              Fredericksburg, Texas 78624
                                     (830) 997-3269
                                   Cell (281) 734-8181

                                    January 15,2015


Mr. Keith Hottle PERSONAL
Clerk, Fourth Court of Appeals
Cadena-Reeves Justice Center                 HAND DELIVERY
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
(210) 335-2635
Fax (210) 335-2762


               Re: Cause No. 04-14-00491-CV, Collins vs. Williams; Civil Appeal from
Gillespie County, Texas,


                      MOTION FOR RECONSIDERATION ON ORAL ARGUMENT
Dear Mr. Hottle:


       Please file with the Court, and return a file stamped copy of the document to the
undersigned in the stamped, letterhead envelope.


       Thank you for your courtesies in this matter. If you have any questions, please
contact me at your convenience at the letterhead numbers or address.

       All counsel and interested parties have been served with a copy of this document.

                                             Very truly/Yours,



                                                ies R. Chapman, Jr.